DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending.
Specification
The disclosure is objected to because of the following informalities:  The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
See page 7, line 6, at least.  
Appropriate correction is required.
The disclosure is objected to because of the following informalities: the Brief Description of the Drawings does not provide sufficient information to explain what is set forth in the figures..  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-4, 6-7, 9-14, and claims 5, 8 and 15, dependent thereon, are indefinite in the recitation of “specific” with regard to DNA, given that it is unclear what is intended by this term, and the specification fails to define or clarify the use of this term.  If closed language is intended, then the claim should be amended to delete the term “specific” and to use the phrase that the DNA molecule “consists of” the particular nucleotide sequence intended.  Currently, it is not clear if closed language or open language is intended, yet claims 2-3 recite “containing the specific DNA”, where “containing” is considered open language.
Claim 1, and claims 2-15 dependent thereon, are indefinite in the recitation of “a DNA molecule that hybridizes to the nucleotide sequence . . . under stringent conditions,” given that stringency of hybridization is a subjective term, and the specification fails to further define or clarify the use of this term.  Therefore, it can’t be determined what DNA molecules would be encompassed by the claims.
The term “small” in claim 5 is a relative term which renders the claim indefinite. The term “small” with regard to a DNA fragment is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what the size and nucleic acid sequence of the small fragment is.
Claim 5 is also indefinite in that it is unclear what constitutes pCAMBIA3301-Gly, as names are arbitrary and do not specify the characteristics of the claimed plasmid, and further since the size and sequence of the small fragment cannot be ascertained.  Thus, the metes and bounds of the claimed invention cannot be determined.
Claims 10 and 15 is indefinite in reciting “use” of the DNA, for merely reciting use without any active, positive steps delimiting how this use is actually practiced. See MPEP 2173.05(q).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a DNA molecule without significantly more. The claim(s) recite(s) a specific DNA molecule that has a specified nucleotide sequence of SEQ ID NO: 1, or a sequence having greater than 75% identity to SEQ ID NO: 1 or a nucleotide sequence that hybridizes to either. This judicial exception is not integrated into a practical application because the claimed DNA sequence appears to be the same as that which would be naturally occurring. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim is merely to a DNA molecule, which would be the same as that which occurs in nature, without any marked difference.
Claims 10 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims do not recite a process, machine, manufacture, or composition of matter they fail to comply with 35 U.S.C. 101.  The claims are not drawn to a process given that the claims do not recite any active method steps.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are drawn to a multitude of possible sequences that include any sequence having 75% or greater sequence identity to nucleotides 7 to 589 of SEQ ID NO: 1 or to any DNA that would hybridize to said sequence and has promoter function.  However, the specification only discloses a sequence that is nucleotides 7 to 589 of SEQ ID NO: 1 having constitutive promoter function.  The claims are drawn to a large genus of sequences, yet only one structure has been described having the claimed function.  However, Kim et al teach that even small changes to a nucleotide sequence can modify promoter function (see the abstract, at least).
The Federal Circuit has clarified the application of the written description requirement to inventions in the field of biotechnology. See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In summary, the court stated that a written description of an invention requires a precise definition, one that defines the structural features of the chemical genus that distinguishes it from other chemical structures.  A definition by function does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is.  Further, the court held that to adequately describe a claimed genus, Patent Owner must describe a representative number of species of the claimed genus, and that one of skill in the art should be able to “visualize or recognize the identity of the members of the genus”.  Id.
See MPEP Section 2163, where it is taught that
[T]he claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.

Also, see Vas-Cath Inc. v. Mahurkar 1991 (CAFC) 19 USPQ2d 1111, 1115, which teaches that the purpose of written description is for the purpose of warning an innocent purchaser, or other person using a machine, of his infringement of the patent and at the same time, of taking from the inventor the means of practicing upon the credulity or the fears of other persons, by pretending that his invention is more than what it really is, or different from ostensible objects, that the patentee is required to distinguish his invention in his specification.
Therefore, given the lack of written description in the specification with regard to the structural and physical characteristics of the claimed compositions, one skilled in the art would not have been in possession of the genus claimed at the time this application was filed.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al (US Patent 7,491,813).
The claim is drawn to a DNA molecule having a nucleotide sequence of nucleotides 7 to 589 of SEQ ID NO: 1.
Wu et al teach a nucleotide sequence that is identical to a nucleotide sequence of nucleotides 7 to 589 of SEQ ID NO: 1 (see the sequence alignment below).  Wu et al also teach that said nucleotide sequence was cloned into a construct and plasmid and transformed into bacterial host cells and into plant cells, and said sequence conferred constitutive expression to a target gene (see paragraphs 116-118, and 241, at least).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (US Patent 7,491,813).
The claim is drawn to a DNA molecule having a nucleotide sequence of nucleotides 7 to 589 of SEQ ID NO: 1 or to any DNA that would hybridize to said sequence and has promoter function, and said DNA in an expression cassette, in a plasmid, in a microorganism, in a plant cell, and in a method for expressing a target gene for use as a promoter, and including wherein the plasmid is pCAMBIA3301-Gly and the target gene is mCry1Ab.
Wu et al teach a nucleotide sequence that is identical to a nucleotide sequence of nucleotides 7 to 589 of SEQ ID NO: 1 (see the sequence alignment below). Wu et al also teach that said nucleotide sequence was cloned into a construct and plasmid and transformed into bacterial host cells and into plant cells, and said sequence conferred constitutive expression to a target gene (see paragraphs 116-118, and 241, at least), wherein a construct is equivalent to an expression cassette when cloned into a plasmid for transformation and gene expression.
Wu et al do not specifically teach the plasmid named pCAMBIA3301-Gly or the target gene named mCry1Ab.  
Given the recognition of those of ordinary skill in the art of the value of using the nucleotide sequence of nucleotides 7 to 589 of SEQ ID NO: 1 in an expression cassette and plasmid, and transformed into a bacterial cell and plant for use in conferring constitutive expression of a target gene, as taught by Wu et al, and the particular plasmid and target would be a matter of choice, which would not confer patentable distinction to the claimed invention. Thus, the claimed invention would have been prima facie obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art, especially in the absence of evidence to the contrary.

Conclusion
	No claims are allowed.

Sequence alignment with SEQ ID NO: 1
RESULT 3
AQE64690
ID   AQE64690 standard; DNA; 1125 BP.
XX
AC   AQE64690;
XX
DT   12-JUN-2008  (first entry)
XX
DE   Maize promoter sequence SEQ ID 12420.
XX
KW   Plant; promoter; plant breeding; plant growth regulation;
KW   crop improvement; herbicide resistance; cold tolerance;
KW   insect resistance; drought resistance; transgenic plant; ds.
XX
OS   Zea mays.
XX
CC PN   US2007130645-A1.
XX
CC PD   07-JUN-2007.
XX
CC PF   07-DEC-2006; 2006US-00635706.
XX
PR   07-DEC-2005; 2005US-0748114P.
XX
CC PA   (WUWW/) WU W.
CC PA   (WANG/) WANG Q.
CC PA   (MORR/) MORRELL J.
CC PA   (LUTF/) LUTFIYYA L.
CC PA   (LUMM/) LU M.
CC PA   (LIZZ/) LI Z.
CC PA   (LIPP/) LI P.
CC PA   (LACY/) LACY M.
CC PA   (KOVA/) KOVALIC D.
CC PA   (CAOY/) CAO Y.
CC PA   (BOUK/) BOUKHAROV A.
XX
CC PI   Wu W,  Wang Q,  Morrell J,  Lutfiyya L,  Lu M,  Li Z,  Li P,  Lacy M;
CC PI   Kovalic D,  Cao Y,  Boukharov A;
XX
DR   WPI; 2007-660249/62.
XX
CC PT   New regulatory polynucleotide molecule, useful in conferring insect 
CC PT   resistance or drought, cold or low nitrogen tolerance in transgenic crop 
CC PT   plants for use in inhibiting weed growth in transgenic glyphosate-
CC PT   tolerant crop plants.
XX
CC PS   Claim 1; SEQ ID NO 12420; 397pp; English.
XX
CC   The present invention relates to novel maize promoter sequences. The 
CC   present sequence is one such promoter sequence. The promoters of the 
CC   invention preferentially express in a tissue consisting of embryo, 
CC   endosperm, internode, kernel, leaf, pollen, root, silk, inflorescent 
CC   meristem, germinating seedling, shoot apical meristem, spikelet floral 
CC   meristem, spikelet pair meristem, tassel, ovule, stem, callus, cob, 
CC   shoot, radicle or ear. The promoters further preferentially express at a 
CC   stage consisting of day, night, V1 through V15 leaf stage, 1 through 40 
CC   days after pollination, tasseling stage, harvest, 1 through 45 days after
CC   planting or emergence. The promoters also preferentially express under a 
CC   stress condition consisting of low nitrogen, high nitrogen, cold, 
CC   drought, excess water, nutrient deprivation or light deprivation. 
CC   Polynucleotide constructs can be produced which comprise a promoter 
CC   sequence of the invention operably linked to a transcribable 
CC   polynucleotide molecule, such as a gene of agronomic interest, e.g. a 
CC   gene controlling the phenotype of a trait consisting of herbicide 
CC   tolerance, insect control, modified yield, fungal disease resistance, 
CC   virus resistance, nematode resistance, bacterial disease resistance, 
CC   plant growth and development, starch production, modified oils 
CC   production, high oil production, modified fatty acid content, high 
CC   protein production, fruit ripening, enhanced animal and human nutrition, 
CC   biopolymers, environmental stress resistance, pharmaceutical peptides and
CC   secretable peptides, improved processing traits, improved digestibility, 
CC   enzyme production, flavor, nitrogen fixation, hybrid seed production, 
CC   fiber production or biofuel production. The herbicide tolerance gene 
CC   comprises genes that encode for phosphinothricin acetyltransferase, 
CC   glyphosate resistant EPSPS, hydroxyphenyl pyruvate dehydrogenase, dalapon
CC   dehalogenase, bromoxynil resistant nitrilase, anthranilate synthase, 
CC   glyphosate oxidoreductase or glyphosate-N-acetyl transferase. The 
CC   promoter sequences are useful in conferring insect resistance or drought,
CC   cold or low nitrogen tolerance in transgenic crop plants for use in 
CC   inhibiting weed growth in transgenic glyphosate-tolerant crop plants.
XX
SQ   Sequence 1125 BP; 264 A; 297 C; 275 G; 289 T; 0 U; 0 Other;

  Query Match             98.1%;  Score 583.4;  DB 25;  Length 1125;
  Best Local Similarity   99.8%;  
  Matches  584;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          5 TTAGATTACAAGGTAGTGAATTGTGACATGTATTCGTTCCTATCCGATCCGTCGTTTTTG 64
              | ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 TCAGATTACAAGGTAGTGAATTGTGACATGTATTCGTTCCTATCCGATCCGTCGTTTTTG 600

Qy         65 AGCACTAGGTGCGGTCACTGTGACGCGTGGACTTGGCTTCGCCCACTGCCATCGTGGACC 124
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 AGCACTAGGTGCGGTCACTGTGACGCGTGGACTTGGCTTCGCCCACTGCCATCGTGGACC 660

Qy        125 CACGTCATCAGCAAGTGTCCATATCCACCACCCGACCCGACGACCGCTTGCCGTCCGATC 184
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 CACGTCATCAGCAAGTGTCCATATCCACCACCCGACCCGACGACCGCTTGCCGTCCGATC 720

Qy        185 CGTGTGCTCCCGAGGGCAAGGATGGCATTTCGCCACGCGAGATATTTTTCGGTGGCCTGC 244
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        721 CGTGTGCTCCCGAGGGCAAGGATGGCATTTCGCCACGCGAGATATTTTTCGGTGGCCTGC 780

Qy        245 ACAGGCCGGCAGTGCAGCGGCCAAAACGAGGTCAGGTCAGTCACGCTGGGCCCCGCCTCA 304
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        781 ACAGGCCGGCAGTGCAGCGGCCAAAACGAGGTCAGGTCAGTCACGCTGGGCCCCGCCTCA 840

Qy        305 CGCTCCCGTCCTGCTCCGGGTCCCAACAAAGCCGTCCCCGGGAGGTGCTCGTGTGCTCGT 364
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        841 CGCTCCCGTCCTGCTCCGGGTCCCAACAAAGCCGTCCCCGGGAGGTGCTCGTGTGCTCGT 900

Qy        365 AGCGCGGTGGCGACCCCGATGCCCCGCATATTCCACTGGGCGTCCGCGCCGTCGGATGGG 424
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        901 AGCGCGGTGGCGACCCCGATGCCCCGCATATTCCACTGGGCGTCCGCGCCGTCGGATGGG 960

Qy        425 ATCAGGACGGCCGCGGCGGCCCCGCGCTCGGCTATAAAGACGCTGCGGGGGACGCATTCC 484
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        961 ATCAGGACGGCCGCGGCGGCCCCGCGCTCGGCTATAAAGACGCTGCGGGGGACGCATTCC 1020

Qy        485 CTCTCCGTGCTTTCTTAGAGGTGGGTTGGCTTCTCCTCCCCCTCCGGTTCGGGTTCGGGT 544
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1021 CTCTCCGTGCTTTCTTAGAGGTGGGTTGGCTTCTCCTCCCCCTCCGGTTCGGGTTCGGGT 1080

Qy        545 TCGTGAGGTTCTCCGGGGTTCGGGTTCGTGGGTGAGCGGATCGAG 589
              |||||||||||||||||||||||||||||||||||||||||||||
Db       1081 TCGTGAGGTTCTCCGGGGTTCGGGTTCGTGGGTGAGCGGATCGAG 1125


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH F MCELWAIN whose telephone number is (571)272-0802. The examiner can normally be reached M-F 8-5 increased flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo Zhou can be reached on 571-272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EFM

/ELIZABETH F MCELWAIN/Primary Examiner, Art Unit 1662